[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT                      FILED
                      ________________________          U.S. COURT OF APPEALS
                                                          ELEVENTH CIRCUIT
                                                              October 20, 2006
                             No. 06-10993                  THOMAS K. KAHN
                         Non-Argument Calendar                 CLERK
                       ________________________

                  D. C. Docket No. 05-10019-CR-KMM

UNITED STATES OF AMERICA,

                                                               Plaintiff-Appellee,


                                  versus


GIOVANNY ESTUARDO COTERA VALDEZ,

                                                         Defendant-Appellant.


                       ________________________

                Appeal from the United States District Court
                    for the Southern District of Florida
                      _________________________

                            (October 20, 2006)

Before BIRCH, MARCUS and WILSON, Circuit Judges.

PER CURIAM:
      Giovanny Estuardo Cotera Valdez appeals his 135-month sentence, which

was imposed after he pled guilty to one count of conspiracy to possess with intent

to distribute five kilograms or more of cocaine while on a vessel subject to the

jurisdiction of the United States, in violation of 46 U.S.C. App. § 1903(j). On

appeal, he argues that the district court erred by denying his motion for a minor-

role reduction, pursuant to U.S.S.G. § 3B1.2(b).       The district court denied the

motion for two reasons: (1) it was untimely, and (2) Valdez did not demonstrate

that he was substantially less culpable than similarly situated individuals. After

careful review, we affirm.

      We review for an abuse of discretion whether the district court erred in

determining that a motion was untimely. See Clark v. Housing Authority of City

of Alma, 971 F.2d 723, 724 (11th Cir. 1992) (reviewing the timeliness of the filing

of a request for attorney’s fees for an abuse of discretion); see also United States v.

Jones, 70 F.3d 1009, 1010 (8th Cir. 1995) (finding no abuse of discretion in district

court’s decision not to consider an untimely objection to the PSI); United States v.

Morsley, 64 F.3d 907, 914 (4th Cir. 1995) (holding that district court had

discretion to refuse to rule on untimely objections to PSI).

      We review a district court’s factual findings regarding a defendant’s role in

the offense for clear error. United States v. De Varon, 175 F.3d 930, 937 (11th Cir.

1999) (en banc). “So long as the basis of the trial court’s decision is supported by

                                           2
the record and does not involve a misapplication of a rule of law, we believe that it

will be rare for an appellate court to conclude that the sentencing court’s

determination is clearly erroneous.” De Varon, 175 F.3d at 945.

      The relevant facts are these. On July 26, 2005, Valdez and several others

were indicted with: (1) conspiracy to possess with intent to distribute five

kilograms of cocaine while on a vessel subject to the jurisdiction of the United

States, in violation of 46 U.S.C. App. § 1903(a) and 21 U.S.C. § 960(b)(1)(B)

(Count One); and (2) possession with intent to distribute a controlled substance, in

violation of 46 U.S.C. App. § 1903(a), 21 U.S.C. § 960(b)(1)(B), and 18 U.S.C. §

2 (Count Two). Pursuant to a written plea agreement, Valdez pled guilty to Count

One and the government agreed to dismiss Count Two.            The plea agreement

provided that the court could impose a sentence up to the statutory maximum term

authorized by law, which was life imprisonment.          It also explained that the

statutory mandatory minimum sentence was 120 months’ imprisonment.               The

government agreed to recommend at sentencing a two-level adjustment for

acceptance of responsibility, pursuant to U.S.S.G. § 3E1.1, and, if Valdez’s offense

level was greater than 16, an additional one-level decrease under U.S.S.G.

§ 3E1.1(B), based upon his timely notification of his intent to plead guilty. The

government also provided that it would file a “safety valve” motion under U.S.S.G.



                                         3
§ 5C1.2, and a motion for a downward departure under U.S.S.G. § 5K1.1 or Fed.

R. Crim. P. 35, if certain conditions were met as to each.

      At the plea colloquy, Valdez verified that he understood that the court was

authorized to sentence him to the maximum term authorized by law, or a maximum

of life imprisonment. The government then proffered that if the case went to trial,

it would show that Valdez was found in international waters on a cargo vessel

named the D’Mary. After intercepting and detaining the vessel, U.S. Coast Guard

personnel searched the D’Mary and found 2,054 kilograms of cocaine on board.

Valdez agreed that the proffer was correct and proceeded to sentencing.

      According to the presentence investigation report (“PSI”), there were eight

crew members, in addition to Valdez, onboard the D’Mary when it was detained.

Valdez was the “second engineer,” and the other individuals were identified as the

captain, the first mate, the chief engineer, the first engineer, three “able-bodied

seamen,” and the cook. According to the PSI, 1,896 kilograms of cocaine was

found on board. All but one of the crew members made post-arrest statements.

One crew member, David Antonio Godoy Realpe, stated that all of the crew

members had been paid $1,000 to work on the ship, and that all of the crew

members -- except the captain and a mechanic -- loaded the cocaine onto the

D’Mary and then broke it into smaller packages and hid it on the ship. In his post-

arrest statement, Valdez stated that he was a mechanic on the ship while it was

                                          4
docked, and was then hired as a second engineer for $500 per month. He stated

that he did not know that there was cocaine on board. Another crew member,

Carlos Enrique Ortega Bone, who was identified as the chief engineer, stated in his

post-arrest statement that he was intoxicated when the cocaine was being loaded,

and, therefore, did not participate in the loading though he was aware the vessel

was being used to transport cocaine. Three other crew members, all of whom were

identified as “able-bodied seamen,” denied knowledge of the cocaine’s presence.

      The PSI recommended that none of the crew members were entitled to a

mitigating role adjustment because they “were equally culpable as crewmembers

aboard the vessel and they were directed by Cacho Casanova. They all participated

in the loading of the cocaine, except for Ortega Bone, who was drunk.” The PSI

also noted that Casanova received an upward adjustment for his role as captain.

       The PSI set Valdez’s base offense level at 38, based upon possession of

1,896 kilograms of cocaine, pursuant to U.S.S.G. § 2D1.1(a)(3), and recommended

the following adjustments: (1) a two-level “safety valve” reduction under U.S.S.G.

§§ 2D1.1(b), 5C1.2(a); and (2) a three-level decrease for acceptance of

responsibility under U.S.S.G. § 3E1.1(a). With an adjusted offense level of 33 and

a criminal history category I, Valdez faced a Guidelines range of 188 to 235

months’ imprisonment. Valdez filed no written objections, relevant to this appeal,

to the PSI. However, at the sentencing hearing, he argued for the first time that he

                                         5
should have received a minor-role reduction. The district court denied the request

after Valdez admitted that he failed to file a timely motion to that end. But the

court went on to note the following:

             So, on that basis alone [the untimeliness], it would be
             denied, but addressing the merits and consistent with the
             prior ruling with the other defendant, I will adopt the
             probation officer’s assessment as to the relative
             culpability of each of the defendants in this case
             paragraph 45 and find that he does not qualify for a role
             adjustment.

After Valdez apologized for his crime, the court stated that it had considered the

statements of the parties, the PSI, the advisory guidelines, and the factors set forth

in 18 U.S.C. § 3553(a), and determined that a low-end sentence was appropriate.

The court the imposed a 135-month term of imprisonment, followed by 5 years’

supervised release. This appeal followed.

      We first address the district court’s untimeliness ruling. Rule 88.8(6) of the

Local Rules of the United States District Court for the Southern District of Florida

requires that motions for departure be filed no later than 5 days prior to the

sentencing proceeding.    S.D. Fla. L.R. 88.8(6).    We have found no error in a

district court’s rejection of a defendant’s motion for a downward departure on the

basis that it was untimely under Local Rule 88.8(6), where the motion was filed

beyond the 5-day limitation. See United States v. Quintana, 300 F.3d 1227, 1229-

30 (11th Cir. 2000). In the present case, it is undisputed that Valdez failed to move

                                          6
for a minor role reduction prior to the sentencing hearing, and, in fact, admitted to

this fact at the hearing.    Therefore, the district court’s determination that the

motion was due to be denied as untimely was not an abuse of discretion. See

Quintana, 300 F.3d at 1229-30. On this basis alone, we could affirm the district

court’s decision. However, because it is clear that the district court’s decision on

the merits of Valdez’s motion also was plainly correct, we address this alternative

ground as well.

      The Guidelines provide for a two-level decrease where the defendant was a

minor participant in any criminal activity. See U.S.S.G. § 3B1.2(b).          A minor

participant is defined as “any participant who is less culpable than most other

participants, but whose role could not be described as minimal.” U.S.S.G. § 3B1.2,

comment. (n.3). To determine whether the adjustment applies, a district court first

should measure the defendant’s role against the conduct for which he has been held

accountable. See De Varon, 175 F.3d at 934. Second, where there is sufficient

evidence, a court also may measure the defendant’s conduct against that of other

participants in the criminal scheme attributed to the defendant. See id. In making

this inquiry, a district court should look to other participants only to the extent that

they (1) are identifiable or discernable from the evidence, and (2) were involved in

the relevant conduct attributed to the defendant. See id. at 944 (stating that “[t]he

conduct of participants in any larger criminal conspiracy is irrelevant”).            A

                                           7
defendant whose role in the relevant conduct was less than that of other

participants is not necessarily entitled to a minor role reduction where no

participants are minor participants. Id.

       Here, the relevant conduct attributed to Valdez at sentencing was the

possession of 1,896 kilograms of cocaine, which represented the amount of cocaine

found on the vessel when it was intercepted with Valdez onboard. Indeed, Valdez

admitted at his plea colloquy that he was found on a vessel with 2,054 kilograms.

Moreover, according to fellow crewmembers’ post-arrest statements, Valdez and

the others assisted in loading the cocaine and then breaking it up and distributing it

on the boat. These activities demonstrate that he participated in transporting the

drugs, and that his role was not minor in the relevant conduct of possession and

conspiracy to possess with intent to distribute five kilograms or more of cocaine.

See De Varon, 175 F.3d at 944.                 Therefore, the first principle of De Varon

precludes a minor role reduction.1



       1
         Given Valdez’s failure to carry his burden on the first prong, we need not reach the second
De Varon prong, but we nevertheless observe that this second principle would also defeat the award
of a minor-role reduction here. The only participants who may be considered are those involved in
the relevant conduct attributed to Valdez, specifically, the other crewmembers. See id. With the
possible exception of the boat’s captain, Valdez’s conduct appears to have been equal to that of the
other crew members and the conduct of others who were involved in the overall scheme of
transporting and selling cocaine -- the organizers or recruiters or those with an equity interest in the
cocaine -- is irrelevant to the assessment of Valdez’s role, as he is not charged with a larger
conspiracy to import or distribute drugs, and, in any event, these individuals are not identifiable
from the evidence. See DeVaron, 175 F.3d at 944.


                                                   8
      “So long as the basis of the trial court’s decision is supported by the record

and does not involve a misapplication of a rule of law, we believe that it will be

rare for an appellate court to conclude that the sentencing court’s determination is

clearly erroneous.” Id. at 945 (emphasis in original). Here, we cannot find clear

error in the district court’s conclusion that Valdez played an integral role in the

charged offenses and, accordingly, was not entitled to a minor-role reduction,

pursuant to our decision in De Varon.

      AFFIRMED.




                                         9